ALLOWABLE SUBJECT MATTER
Claims 1-3 and 5-19 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Schreiter (US 2015/0046056 A1) teaches determining a value of a brake pressure modulated by a pneumatic channel of a braking value encoder having at least one electrical channel, in a braking device of a vehicle, including: (a) a first characteristic curve, in which the dependence of the signals, modulated by the at least one electrical sensor, on the degree of activation of the braking value encoder is represented, is determined and stored; (b) a second characteristic curve, in which the dependence of the brake pressure values, modulated by the channel, on the electrical signals detected by the sensor is represented, is determined and stored; and (c) the brake pressure value corresponding to a specific braking request as a result of activation of the encoder is determined based on the first and second characteristic curves. 
In regarding to independent claims 1 and 17, Schreiter taken either individually or in combination with other prior art of record fails to teach or render obvious vehicle control device comprising: an electronic brake signal generator configured to transmit an actuation of the electronic brake signal generator as a brake signal, in addition to a brake pressure value, to a brake control device; and the brake control device being configured to actuate a brake of the vehicle based on the brake signal transmitted by the brake signal generator, wherein a total deflection or a current deflection of the electronic brake signal generator from a rest position thereof is signaled by the brake signal.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	August 14, 2021